COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER OF STAY

Appellate case name:     South Texas Medical Clinic, P.A. v. Maria Barrera, Individually and
                         as next friend of V. B. and F. B., minors, David A. Barrera, Gabriela
                         Barrera, Karla Barrera and Stefani Barrera, as wrongful death
                         beneficiaries of Sonia Barrera

Appellate case number:   01-13-00093-CV

Trial court case number: 12DCV198295

Trial court:             434th District Court of Fort Bend County

       The parties have filed an agreed motion to stay the appeal proceedings until May 31,
2013, to conduct mediation, and to establish an agreed briefing schedule, should the appeal
continue.
       The motion is granted, and the appeal is stayed until May 31, 2013.
       The parties are directed to provide the Court with an update on the outcome of mediation
on or before May 31, 2013.
        Pursuant to the parties’ agreement, if the appeal continues, appellant’s brief is due no
later than July 1, 2013. Appellees’ brief is due no later than July 22, 2013.
       It is so ORDERED.



Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: April 15, 2013